Dear Mr. Moreau:
This office is in receipt of your opinion request, which has been assigned to me for research and reply.  You raise the following issue for our review:
     "Do the Dual Officeholding and Dual Employment laws of the state prohibit an individual from concurrently holding employment as maintenance worker for the school board, while serving as duly elected police juror within the same parish?"
Both the parish police jury and the school board are separate political subdivisions, as defined in LSA-R.S. 42:62(9).  A police juror holds local elective office.  Presumably, the maintenance worker in question is an employee of the school board.  "Employment" is defined as:
     ". . . any job compensated on a salary or per diem basis, other than an elective or appointive office, in which a person is an employee of the state government or of a political subdivision thereof."  LSA-R.S.  42:62(3); (Emphasis added).
There is no prohibition against holding both local elective office and employment in separate political subdivisions. LSA-R.S. 42:63(D).  We enclose a copy of Attorney General Opinion Number 87-416, in which the author reached the same conclusion.
Our conclusion is predicated upon the assumption that the maintenance worker in question holds employment and does not hold full time appointive office as defined by statute.  An appointive office is defined in LSA-R.S. 42:62(2) as follows:
     "Appointive office" means any office in any branch of government or other position on an agency, board, or commission or any executive office of any agency, board, commission, or department which is specifically established or specifically authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof and which is filled by appointment or election by an elected or appointed public official or by a governmental body composed of such officials of this state or of a political subdivision thereof."
"Full time" is defined as at least seven hours per day of work and at least thirty-five hours per week of work.  LSA-R.S.42:62(4).  "Part time" means less than the number of hours of work defined as full time.  LSA-R.S. 42:62(5).  LSA-R.S. 42:63(D) prohibits the simultaneous holding of local elective office and full time appointive office in a political subdivision:
     "No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. . . ."
We conclude the individual in question may concurrently hold employment as a maintenance worker for the school board while serving as an elected police juror.  If the individual in question in fact holds a full time appointive office, he is prohibited by statute from concurrently serving as police juror.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/0199E